  Case: 1:18-cv-07914 Document #: 20 Filed: 12/07/18 Page 1 of 4 PageID #:122



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


THE BOARD OF EDUCATION OF THE
 CITY OF CHICAGO,

           Plaintiff,

     v.                                        Civil Action No. 1:18-cv-7914

BETSY DEVOS, in her capacity as                Judge Andrea R. Wood
 Secretary of the United States
 Department of Education, and the
 UNITED STATES DEPARTMENT OF
 EDUCATION,

           Defendants.



          DECLARATION OF JOSEPH MORIARTY IN SUPPORT OF
          PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case: 1:18-cv-07914 Document #: 20 Filed: 12/07/18 Page 2 of 4 PageID #:123
Case: 1:18-cv-07914 Document #: 20 Filed: 12/07/18 Page 3 of 4 PageID #:124
    Case: 1:18-cv-07914 Document #: 20 Filed: 12/07/18 Page 4 of 4 PageID #:125



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, a copy of the foregoing Declaration of Joseph

Moriarty in Support of Plaintiff’s Motion for a Preliminary Injunction was sent via electronic mail

to Assistant United States Attorney Thomas P. Walsh, counsel for Defendants, as consented to in

writing by Mr. Walsh on December 7, 2018.



                                             /s/ John K. Theis
